      Fill in this information to identify your case:

      United States Bankruptcy Court for the:                                                                           ^           0 110^
      District of Arizona

      Case number {if known):                                        Chapteryou are filing under:
                                                                     Bl Chapter?

                    19-05590
                                                                     Q Chapter 11
                                                                     a Chapter12                    j
                                                                     a Chapter 13               |                                    Q Check if this is an
                                                                                                                                        amended filing


    Official Form 101
        oluntary                  etition for Individuals Filing for                                                                ruptcy                   12/15

    The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
    joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
    the answerwould be yes if either debtor owns a car. When information is needed aboutthe spouses separately, the form uses Debtor 1 and
    Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor2. The
    same person must be Debtor 1 in all of the forms.
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.


    Part 1:     Identity Yourself

                                         About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
1 1. Yourfull name
i


        Write the name that is on your    CASSIE
        government-issued picture
                                         First name                                                     First name
        identification (for example,
        your driver's license or          MARIE
        passport).                       Middle name                                                    Middle name

        Bring your picture                SOSA
        identification to your meeting   Last name                                                      Last name

        with the trustee.
                                         Suffix(Sr., Jr., II, III)                                      Suffix(Sr., Jr., II, III)




    2. All other names you
        have used in the last 8          First name                                                     First name
       years
        Include your married or          Middle name                                                    Middle name
        maiden names.
                                         Last name                                                      Last name



                                         First name                                                     First name


                                         Middle name                                                    Middle name


                                         Last name                                                      Last name




    3. Only the last 4 digits of
                                         xxx      - xx - 4                                              XXX      -   XX -
       your Social Security
       number or federal                 OR                                                             OR
       Individual Taxpayer
       Identification number             9 XX - XX -                                                    9 xx - xx -
       (ITIN)

    Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1


            Case 2:19-bk-05590-EPB                            Doc 1 Filed 05/07/19 Entered 05/07/19 14:49:53                                      Desc
                                                                  Petition Page 1 of 8
Debtor 1       CASSIEMARIE SOSA                                                                          Case number (ifknown)
               First Name    Middle Name                 Las




                                           About DetotoM:                                                      AboutDebtor2 (SpouseOnly in a JointCase):


4. Any business names
                                           63 I have not used any business names or ElNs.                      Q I havenot usedanybusinessnamesor EINs.
   and Employer
   Identification Numbers
     (EIN) you have used in
     the last 8 years                      Business name                                                       Business name


     Include trade names and
     doing business as names               Business name                                                       Business name




                                           EIN                                                                 EIN



                                           EIN                                                                 EIN


I_
s. Where you live                                                                                              If Debtor 2 lives at a different address:



                                           100W. NOPALPLACE,#132
                                           Number              Street                                          Number           Street




                                           CHANDLER                                  AZ        852
                                           City                                     State     ZIPCode          City                                      State    ZIP Code

                                           MARICOPA
                                           County                                                              County


                                           If your mailing address is different from the one                   If Debtor 2's mailing address is different from
                                           above, fill it in here. Note that the court will send               yours, fill it in here. Note that the court will send
                                           any notices to you at this mailing address.                         any notices to this mailing address.



                                           Number              Street                                          Number           Street



                                           P.O. Box                                                            P. O. Box



                                           City                                     State     ZIP Code         City                                      State    ZIP Code




6. Why you are choosing                    Check one:                                                          Check one:
     ffi/s cffetricfto file for
     bankruptcy
                                           31 Overthelast180daysbeforefilingthispetition,                      1-] Over the last 180 days before filing this petition,
                                                  I have lived in this district longer than in any                    I have lived in this district longer than in any
                                                  other district.                                                     other district.

                                           Q I have another reason. Explain.                                   01 I haveanotherreason. Explain.
                                             (See28 U. S. C. § 1408.)                                                 (See 28 U. S. C. § 1408.)




Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                          page 2


           Case 2:19-bk-05590-EPB                                Doc 1 Filed 05/07/19 Entered 05/07/19 14:49:53                                             Desc
                                                                     Petition Page 2 of 8
Debton          CASSIE MARIE SOSA                                                               Case number (ff known)
                First Name   Middle Name             Last Name




Part 2:    Tell the Court About Your Bankmptcy Case


7. The chapter of the                      Checkone. (For a briefdescription ofeach, see Notice Requiredby 11 U.S.C. § 342(b) for IndividualsFiling
   Bankruptcy Code you                     for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file                    a Chapter 7
   under
                                           1-1 Chapter 11
                                           a Chapter 12
                                           a Chapter 13

s. How you will pay the fee                Q I will pay the entire fee when I file my petition. Please checkwiththe clerk's office in your
                                              local court for more details about how you may pay. Typically, if you are paying the fee
                                              yourself, you may paywith cash, cashier'scheck, or money order. Ifyour attorney is
                                              submitting your payment on your behalf, your attorney may paywith a credit card or check
                                              with a pre-printed address.

                                           3 I needto paythefee in installments. Ifyou choosethis option, signandattachthe
                                              Applicationfor Individualsto Pay The Filing Fee in Installments (Official Form 103A).

                                           1-1 I request that my fee bewaived (You may requestthis option only if you are filing for Chapter7.
                                               By law, a judge may, but is not required to, waiveyourfee, and may do so only if your income is
                                              less than 150% of the official poverty line that applies to your family size and you are unable to
                                              paythe fee in installments). Ifyou choosethis option, you must fill out the Applicationto Have the
                                              Chapter7 Filing Fee Waived(Official Form 103B) and file it with your petition.


9. Have you filed for                      a No
   bankruptcy within the
   last 8 years?                           Q Yes. District                              When                        Case number
                                                                                               MM / DD / YYYY

                                                     District                           When                        Case number
                                                                                               MM / DD / YYYY

                                                     District                           When                        Case number
                                                                                               MM/ DD/YYYY



10. Are any bankruptcy                     B No
    cases pending or being
    filed by a spouse who is               1-1 Yes. Debtor                                                          Relationship to you
    not filing this case with                        District                           When                        Case number, if known
    you, or by a business                                                                      MM/DD /UYVV
    partner, or by an
   affiliate?
                                                     Debtor                                                         Relationship to you

                                                     District                           When                        Case number, if known
                                                                                               MM/DD/YYYY



11. Do you rent your                       1-1 No.   Go to line 12.
   residence?                              3 Yes. Hasyourlandlord obtainedanevictionjudgmentagainstyouanddoyouwantto stayin your
                                                     residence?

                                                     B No. Go to line 12.
                                                     Q Yes. FiKout Initial StatementAbout an EvictionJudgmentAgainstYou(Form 101A) and file it with
                                                          this bankruptcy petition.




Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                               page 3


       Case 2:19-bk-05590-EPB                              Doc 1 Filed 05/07/19 Entered 05/07/19 14:49:53                                   Desc
                                                               Petition Page 3 of 8
 Debtor 1         CASSIEMARIE SOSA                                                                Case number (it known)




 Part 3:      Report About Any Businesses You Own as a Sole Proprietor


 12. Are you a sole proprietor         (2 No. Go to Part4.
     of any full- or part-time
     business?                         Q Yes. Nameand location ofbusiness
     A sole proprietorship is a
     business you operate as an                Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership, or
                                               Number        Street
     LLC.
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                                                                                     State           ZIPCode
                                                City


                                               Check the appropriate box to describe your business:
                                               1-1 Health Care Business (as defined in 11 U. S. C. § 101(27A))
                                               U SingleAssetReal Estate(asdefinedin 11 U.S.C. § 101(518))
                                               1_1 Stockbroker (as defined in 11 U. S. C. § 101(53A))
                                               1-1 Commodity Broker (as defined in 11 U. S. C. § 101(6))
                                               Q None of the above


I 13. Are you filing under             Ifyou are filing under Chapter 11, the court must know whether you are a small business debtor so that it
!     Chapter 11 of the                can set appropriate deadlines. Ifyou indicatethatyou are a small businessdebtor, you must attach your
                                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
      Bankruptcy Code and
                                       any ofthese documents do not exist, followthe procedure in 11 U. S.C. § 1116(1)(B).
      are you a sma// business
     debtor?
                                       (2 No. I amnotfilingunderChapter11 .
     For a definition of small
     business debtor, see              1..] No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
     11 U. S. C. §101(51D).                    the Bankruptcy Code.

                                       Q Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


 14. Do you own or have any            a No
     property that poses or is
     alleged to pose a threat          Q Yes. Whatis the hazard?
     of imminent and
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                         If immediate attention is needed, why is it needed?
     immediate attention?
     Forexample, do you own
     perishablegoads, or livestock
     that must be fed, or a building
     that needs urgent repairs?
                                                 Where is the property?
                                                                          Number         Street




                                                                          City                                                 State   ZIP Code


 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                     page 4


            Case 2:19-bk-05590-EPB                     Doc 1 Filed 05/07/19 Entered 05/07/19 14:49:53                                         Desc
                                                           Petition Page 4 of 8
 Debtor 1         CASSIEMARIE SOSA                                                                 Case number vf known)




 Part 5:      Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor 1:                                                    About Debtor 2 (Spouse Only in a .joint Case):
is. Tell the court whether
    you have received a
                                      You must check one:                                                 You must check one:
    briefing about credit
    counseling.
                                      3 I receiveda briefingfromanapprovedcredit                          Q I received a briefing from an approved credit
                                         counseling agency within the 180 days before I                       counseling agency within the 180 days before I
    The law requires that you            filed this bankruptcy petition, and I received a                     filed this bankruptcy petition, and I received a
    receive a briefing about credit      certificate of completion.                                           certificate of completion.
    counseling before you file for
    bankruptcy. You must                 Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
    truthfully check one of the          plan, if any, that you developed with the agency.                    plan, if any, thatyou developed with the agency.
    following choices. Ifyou          Q I received a briefing from an approved credit
    cannot do so, you are not
                                                                                                          Q I received a briefing from an approved credit
                                         counseling agency within the 180 days before I                       counseling agency within the 180 days before I
    eligible to file.                    filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                         certificate of completion.                                           certificate of completion.
    Ifyou file anyway, the court
                                         Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
    can dismissyour case, you
                                         you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
    will lose whateverfiling fee         plan, if any.
    you paid, and your creditors                                                                             plan, if any.
    can begin collection activities   Q I certify that I asked for credit counseling
    again.
                                                                                                         Q I certifythatI askedforcreditcounseling
                                         services from an approved agency, but was                           services from an approved agency, but was
                                         unable to obtain those services during the 7                        unable to obtain those services during the 7
                                         days after I made my request, and exigent                           days after I made my request, and exigent
                                         circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                         of the requirement.                                                 of the requirement.
                                         To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                         requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                         whatefforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                         you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                         bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                         required you to file this case.                                     required you to file this case.

                                         Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                         dissatisfiedwith your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                         If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                         still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                         You must file a certificate from the approved                       You must file a certificate from the approved
                                         agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                         developed, if any. If you do not do so, your case                   developed, if any. Ifyou do not do so, your case
                                         may be dismissed.                                                   may be dismissed.
                                         Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                         days.                                                               days.

                                      Q I amnotrequiredto receivea briefingabout                         1-1 I am not required to receive a briefing about
                                         credit counseling because of:                                       credit counseling because of:
                                         Q Incapacity. I have a mentai illness or a mental                   1-1 Incapacity. I havea mental illnessora mental
                                                            deficiencythat makes me                                             deficiency that makes me
                                                            incapable of realizing or making                                    incapable of realizing or making
                                                            rational decisions about finances.                                  rational decisions about finances.
                                         Q Disability.      My physical disability causes me                 1-1 Disability.    My physical disability causes me
                                                            to be unable to participate in a                                    to be unable to participate in a
                                                            briefing in person, by phone, or                                    briefing in person, by phone, or
                                                            through the internet, even after I                                  through the internet, even after I
                                                            reasonably tried to do so.                                          reasonablytried to do so.
                                         1-1 Activeduty. I amcurrentiyon activemilitary                      Q Active duty. I am currently on active military
                                                            duty in a military combat zone.                                     duty in a military combat zone.
                                        Ifyou believe you are not required to receive a                      If you believe you are not required to receive a
                                        briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                        motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                         page5


            Case 2:19-bk-05590-EPB                   Doc 1 Filed 05/07/19 Entered 05/07/19 14:49:53                                               Desc
                                                         Petition Page 5 of 8
Debtor 1       CASSIE MARIE SOSA                                                               Case number (ifknown)




Part 6:      Answer These Questions for Reporting Purposes

                                  16a. Are your debts primarily consumer debts? Consumer debts aredefined in 11 U. S. C. § 101(8)
ie. What kind of debts do              as "incurred by an individual primarilyfor a personal, family, or household purpose."
    you have?
                                       a No. Go to line 16b.
                                       a Yes. Go to line 17.
                                  l6b. Are your debts primarily businessdebts? Businessdebtsaredebtsthatyouincurredto obtain
                                       money for a business or investment or through the operation ofthe business or investment.
                                       Q No. Go to line 16c.
                                       1-1 Yes. Go to line 17.
                                  16c. State the type of debts you owe that are not consumer debts or business debts.


17. Are you filing under
    Chapter 7?                    Q No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after 3 Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is            administrativeexpenses are paidthatfundswill be availableto distribute to unsecured creditors?
    excluded and                             ^ No
    administrative expenses
    are paid that funds will be              a Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do         t3 1-49                                 D 1, 000-5, 000                              a 25, 001-50, 000
    you estimate that you         a 50-99                                 1-1 5, 001-10, 000                           Q 50, 001-100, 000
    owe?                           a 100-199                              Q 10,001-25,000                              Q More than 100, 000
                                   1-1 200-999

19. How much do you                B $0-$50, 000                          U $1,000,001-$10million                      1-1 $500,000,001-$1 billion
    estimate your assets to        1-1 $50,001-3100,000                   1-1 $10,000,001-$50million                   1-1 $1,000,000,001-$10billion
    be worth?                      Q $100,001-$500,000                    LI $50, 000,001-$100million                  1-1 $10,000,000,001-$50billion
                                   Q $500,001-$1 million                  a $100,000,001-$500million                   Q More thanS50 billion

20. How much do you                3 $0-$50, 000                          a $1,000,001-$10million                      a   $500, 000, 001-$1 billion
    estimate your liabilities      a $50, 001-$100, 000                   1-1 $10, 000, 001-$50 million                a   $1, 000, 000, 001-$10 billion
    to be?                         a S100, 001-$500, 000                  1-1 $50,000,001-$100million                  Q   $10, 000, 000, 001-$50 billion
                                   1-1 $500,001-$1 million                1-1 $100,000,001-$500million                 Q   More than $50 billion
Part 7:      Sign Below

                                   I haveexaminedthis petition, and I declare underpenalty ofperjury that the information provided is true and
For you                           correct.

                                  If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                  of title 11, United States Code. I understand the relief available under each chapter, and I chooseto proceed
                                  under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                  this document, I have obtained and read the notice required by 11 U. S.C. § 342(b).
                                   I request reliefin accordancewith the chapteroftitle 11, United StatesCode, specifiedin this petition.
                                  I understand makinga false statement, concealingproperty, or obtaining money or property by fraud in connection
                                  with a bankruptcycase can result in fines upto $250,000, or imprisonmentfor upto 20 years, or both.
                                  18 U. S.C. §§152, 1341 1519, and 3571.

                                     -0                           3-®^.
                                      Signatureof Debtor 1                                              Signature of Debtor 2

                                      Executedon 04 .P.O ^0}c\                                          Executed on
                                                     MM      / DD /YYYY                                                MM / DD     /YYYY


Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                         page 6


           Case 2:19-bk-05590-EPB                Doc 1 Filed 05/07/19 Entered 05/07/19 14:49:53                                              Desc
                                                     Petition Page 6 of 8
Debtor1       CASSIEMARIE SOSA                                                                     Case number (aknown)
             First Name   Middle Name             Last Name




                                        I,theattorneyforthedebtor(s) namedinthispetition,declarethat I haveinformedthe debtor(s) abouteligibility
For your attorney, if you are           to proceedunderChapter7, 11, 12, or 13oftitle 11, UnitedStatesCode,and haveexplainedthe relief
represented by one                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the noticerequiredby 1 1 U.S.C. § 342(b) and, in a caseinwhich§ 707(b)(4)(D) applies, certifythatI haveno
If you are not represented              knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                            Date
                                           Signature of Attorney for Debtor                                                MM    /    DD /YYYY




                                           Printed name



                                           Firm name



                                           Number      Street




                                           City                                                            State           ZIP Code




                                            Contact phone                                                  Email address




                                            Bar number                                                     State




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7



          Case 2:19-bk-05590-EPB                         Doc 1 Filed 05/07/19 Entered 05/07/19 14:49:53                                          Desc
                                                             Petition Page 7 of 8
Debtor 1      CASSIE MARIE SOSA                                                      Case number (ifknown)




For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an            should understand that many people find it extremely difficult to represent
attorney                         themselves successfully. Because bankruptcy has long-term financial and legal
                                 consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not          To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.          technical, and a mistake or inaction may affect your rights. For example, your case may be
                                 dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                 hearing, or cooperate with the court, casetrustee, U. S. trustee, bankruptcy administrator, or audit
                                 firm if your case is selected for audit. Ifthat happens, you could lose your rightto file another
                                 case, or you may lose protections, includingthe benefit ofthe automatic stay.
                                 You must list all your property and debts in the schedulesthat you are required to file with the
                                 court. Even if you plan to pay a particular debt outside ofyour bankruptcy, you must list that debt
                                 in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                 property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                 also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                 case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                 cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                 Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                 If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                 hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                 successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                 Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                 be familiarwith any state exemption laws that apply.

                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                 consequences?
                                 1-1 No
                                 21 Yes
                                 Are you awarethat bankruptcyfraud is a serious crime and that if your bankruptcyforms are
                                 inaccurateor incomplete, you could be fined or imprisoned?
                                 1-1 No
                                 a Yes
                                 Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                 t2 No
                                 Ql Yes. Name of Person
                                          Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                 By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                 have read and understood this notice, and I am awarethat filing a bankruptcy casewithout an
                                 attorney may cause me to lose my rights or property if I do not properly handlethe case.


                                                           ;yv-
                                  Signature of Debtor 1                                       Signature of Debtor 2

                                 Date            &t       ^ SO °i                             Date
                                                 MM / DD / YYYY                                                MM / DD / YYYY

                                 Contact phone                                                Contact phone

                                 Cell phone                                                   Cell phone

                                 Email address                                                 Email address




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                 page 8


           Case 2:19-bk-05590-EPB             Doc 1 Filed 05/07/19 Entered 05/07/19 14:49:53                                     Desc
                                                  Petition Page 8 of 8
